Henry County Bancshares 10-K EXHIBIT 13 Henry County Bancshares, Inc. and Subsidiaries CONSOLIDATED FINANCIAL REPORT DECEMBER 31, 2010 65 REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM To the Board of Directors Henry County Bancshares, Inc. Stockbridge, Georgia We have audited the accompanying consolidated balance sheets of Henry County Bancshares, Inc. and subsidiaries as of December 31, 2010 and 2009, and the related consolidated statements of operations, comprehensive loss, stockholders’ equity and cash flows for each of the three years in the period ended December 31, 2010.These financial statements are the responsibility of the Company’s management.Our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States).Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement.An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements.An audit also includes assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation.We believe that our audits provide a reasonable basis for our opinion. In our opinion, the consolidated financial statements referred to above present fairly, in all material respects, the financial position of Henry County Bancshares, Inc. and subsidiaries as of December 31, 2010 and 2009, and the results of their operations and their cash flows for each of the three years in the period ended December 31, 2010, in conformity with U.S. generally accepted accounting principles. The accompanying financial statements have been prepared assuming that the Company will continue as a going concern. As discussed in Note 2 to the financial statements, the Company has suffered significant losses from operations due to the economic downturn, which has resulted in declining levels of capital. This raises substantial doubt about the Company’s ability to continue as a going concern. Management’s plans in regard to these matters are also described in Note 2. The financial statements do not include any adjustments that might result from the outcome of this uncertainty. /s/ MAULDIN & JENKINS, LLC Atlanta, Georgia March 30, 2011 66 HENRY COUNTY BANCSHARES, INC. AND SUBSIDIARIES Consolidated Balance Sheets December 31, 2010 and December 31, 2009 (in thousands, except share and per share amounts) Assets Cash and due from banks $ $ Interest-bearing excess Federal Reserve balances Interest-bearing deposits in banks Securities available for sale, at fair value Securities held to maturity (fair value approximates $378 and $705) Restricted equity securities, at cost Loans held for sale - Loans Less allowance for loan losses Loans, net Premises and equipment Foreclosed properties Income taxes receivable Other assets Total assets $ $ Liabilities and Stockholders’ Equity Deposits Noninterest-bearing $ $ Interest-bearing Total deposits Other borrowings Other liabilities Total liabilities Commitments and contingencies (Note 12) Stockholders’ equity Preferred stock, no par value; 10,000,000 shares authorized; none issued Common stock, par value $.10 and $2.50, respectively; 50,000,000 shares authorized; 14,388,749.6 shares issued Capital surplus Accumulated deficit ) ) Accumulated other comprehensive income 88 Less cost of treasury stock, 143,060 shares ) ) Total stockholders’ equity Total liabilities and stockholders’ equity $ $ See accompanying notes to consolidated financial statements. 67 HENRY COUNTY BANCSHARES, INC. AND SUBSIDIARIES Consolidated Statements of Operations Years Ended December 31, 2010, 2009, and 2008 (in thousands, except share and per share amounts) Interest income Loans $ $ $ Taxable securities Nontaxable securities Deposits in banks 42 12 38 Federal Reserve balances 72 57 - Federal funds sold - 23 Total interest income Interest expense Deposits Other borrowings 13 52 Total interest expense Net interest income Provision for loan losses Net interest income (loss) after provision for loan losses ) ) Other operating income Service charges on deposit accounts Other service charges and fees Securities gains (losses), net ) - Mortgage banking income 13 Total other operating income Other expenses Salaries and employee benefits Occupancy and equipment expenses Foreclosed properties, net FDIC and regulatory Other operating expenses Total other expenses Loss before income taxes ) ) ) Income tax expense (benefit) ) ) Net loss $ ) $ ) $ ) Loss per share $ ) $ ) $ ) Weighted average shares outstanding See accompanying notes to consolidated financial statements. 68 HENRY COUNTY BANCSHARES, INC. AND SUBSIDIARIES Consolidated Statements of Comprehensive Loss Years Ended December 31, 2010, 2009 and 2008 (in thousands) Net loss $ ) $ ) $ ) Other comprehensive income (loss), net of tax: Unrealized holding gains (losses) on investment securities available for sale arising during period ) Reclassification adjustment for gains on sale of securities available for sale realized ) - - Associated income taxes - ) Total other comprehensive (loss) income, net of tax ) Total comprehensive loss $ ) $ ) $ ) See accompanying notes to consolidated financial statements. 69 HENRY COUNTY BANCSHARES, INC. AND SUBSIDIARIES Consolidated Statements of Stockholders’ Equity Years Ended December 31, 2010, 2009, and 2008 Retained Accumulated Earnings Other Total Common (Accumulated Comprehensive Treasury Stockholders’ (in thousands) Stock Surplus Deficit) Income Stock Equity Balance, December 31, 2007 $ ) $ Net loss - - ) - - ) Cash dividends declared, $.15 per share - - ) - - ) Purchase of treasury stock - ) ) Other comprehensive income - Balance, December 31, 2008 $ ) $ Net loss - - ) - - ) Other comprehensive income - Balance, December 31, 2009 $ $ $ ) $ $ ) $ Net loss - - ) - - ) Change in par value of common stock from $2.50 per share to $.10 per share ) - Other comprehensive loss - - - ) - ) Balance, December 31, 2010 $ $ $ ) $
